Citation Nr: 0430281	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-15 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right wrist injury, postoperative times two 
with carpel tunnel syndrome.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left wrist injury, fracture with degenerative 
arthritis and carpel tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1972 to July 1973, 
with periods of lost time from October 29 to November 7, 
1972, from November 21, 1972, to February 20, 1973, and from 
February 23 to July 2, 1973.  For his five months and 20 days 
of active duty, he received a discharge characterized as 
Under Honorable Conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that and subsequent determinations, the 
RO established a 30 percent evaluation for residuals of a 
right wrist injury, postoperative times two with carpel 
tunnel syndrome, and a 10 percent for residuals of a left 
wrist injury, fracture with degenerative arthritis and carpel 
tunnel syndrome.  The appellant disagreed and perfected this 
appeal.  In June 2004, the appellant testified at a Travel 
Board hearing before the undersigned Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The appellant testified at the June 2004 hearing that he had 
received treatment at the VA Medical Center, the Tallahassee 
VA Satellite Outpatient Clinic, and possibly the Lake City VA 
Medical Center.  The evidence of record includes outpatient 
treatment records from the Gainesville facility most recently 
from January 2001, but no records since then and no 
indications of attempts to obtain such evidence.  The claims 
will be remanded for the RO to obtain any outstanding VA 
records from these facilities.  After any such evidence is 
obtained, the RO should schedule the appellant for VA 
neurologic and orthopedic examinations to determine the 
severity of the disabilities.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Obtain from the Gainesville VA 
Medical Center and the Tallahassee VA 
Satellite Outpatient Clinic, and the Lake 
City VA Medical Center, all clinical and 
treatment records concerning treatment of 
the appellant's right and left wrist 
disabilities since January 2001.  
Associate all documents obtained with the 
claims file.  

3.  The RO should arrange for VA 
neurologic and orthopedic examinations to 
determine the nature and severity of the 
service-connected right and left wrist 
disabilities.  Send the claims folder to 
each physician for review; any report 
written by each physician should 
specifically state that such a review was 
conducted.  After reviewing the available 
medical records and examining the 
appellant, ask the physicians conducting 
the examinations to opine - based on 
review of the evidence of record, 
examination of the appellant, and her or 
his professional expertise - on the 
nature of the current residuals.  Ask the 
physicians to indicate the extent or 
limitation of dorsiflexion and palmar 
flexion of the right and left wrists, any 
ankylosis of the right or left wrist, any 
arthritis affecting the right and left, 
and whether the right wrist disability is 
manifested by mild, moderate, or severe 
incomplete paralysis, or by complete 
paralysis, of the medial nerve, and the 
specific description of the paralysis.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



